Order filed, April 19, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00148-CR
                                  ____________

                      DIANA E. RODRIGUEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 05-DCR-043094


                                     ORDER

      The reporter’s record in this case was due March 11, 2013. See Tex. R.
App. P. 35.1.    On March 06, 2013 Karen Romeo Rothman filed a motion for
extension of time to file the record which was granted to April 10, 2013. The court
has not received a request to extend time for filing the record. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.
      We order Karen Romeo Rothman, the official court reporter, to file the
record in this appeal within 10 days of the date of this order.

                                   PER CURIAM